DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102/103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 13 and 21-22 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Wright USPN 6,003,196, or, in the alternative, under 35 U.S.C. 103 as obvious over Wright USPN 6,003,196 in view of Panni USPA 2017/0361261 A1. Claims 9, 11, 17, 19 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Wright USPN 6,003,196, or, in the alternative, as being unpatentable over Wright USPN 6,003,196 in view of Panni USPA 2017/1031261 A1.
Regarding claims 1, 21 and 22, Wright discloses a surface cleaning apparatus having an air flow path from a dirty air inlet to a clean air outlet and including an air treatment member (Abstract; figure 8), a suction motor  (figure 8: E) and a filter assembly (figure 8: H) provided in the air flow path, the filter assembly comprising: a) a first annular physical filter media having an upstream face and a downstream face (figure 8: outer most layer of filter H); and, b) a second annular physical filter media having an upstream face and a downstream face (figure 8: any of the inner layers of filter H; also see column 6, lines 45-67: 114a and 114b), wherein the upstream face of the second annular physical filter media is 
Wright discloses a longitudinally extending gap located between the filter media (see figures 13C and 13D: any of the gaps between the filter). Wright does not expressly state that the two ends of the gap is closed in order to inhibit air bypassing the first filter as the air travels to the second filter. However, figures 13A, 13C and 13D show that the bottom of the filter H is closed. It can be seen from figure 10, as well as figures 8 and 14, that air enters into the filter H through apertures 56 that are located on the side, not the bottom. Furthermore, figures 8 and 14 show that the air flows to the middle of the filter element H prior to passing upward out of the filter. If the top of the gaps were not closed, the air would follow the path of least resistance and would not flow to the central passage prior to flowing upward. Therefore, Wright implies that the bottoms and the tops of the gaps are closed.
In the alternative, Panni discloses closing the ends of such a gap between annular filters to force air to flow through both filters (see Panni figure 1: closed ends 96). Therefore, if Wright doesn’t imply closing the ends of the gaps to inhibit bypass, it nevertheless would have been obvious to close the ends of the gaps to inhibit bypass, as is well-known in the art and as taught by Panni. MPEP 2144.03 (A-E). 
Regarding claim 2, Wright discloses that the filter assembly is a pre-motor filter (figure 8: gas flows through filter H prior to motor E).  
Regarding claim 3, Wright discloses that the filter assembly is removable from the surface cleaning apparatus as a unit (column 3, lines 21-24).  
Regarding claim 4, Wright discloses that the first annular physical filter media is mounted in a filter housing and the filter housing has an absence of a by-pass passage (figures 13C and 13D: gas must pass through filter media).  
Regarding claim 5, Wright discloses an upstream first filter header and the filter housing and the first filter header direct all air flowing through the air flow path at a location immediately upstream of the first filter header through the first annular physical filter media (see figure 8).  
Regarding claim 6, Wright discloses that the first annular physical filter media provides the only air passage from a location immediately upstream of the first annular physical filter media to a location downstream of the first annular physical filter media (see figure 8).  
 Regarding claims 9, 11, 17, 19 and 23, although Wright does not expressly state that the diameter and cross-sectional area of the first media is up to 25% that of the second physical filter media, or that the diameter and cross-sectional area of the second filter media is up to 25% that of the third physical filter media, it appears from the figures that they are (see figures 13a-13c). In the alternative, absent a proper showing of criticality or unexpected results, the diameter and cross-sectional area of the filter medias are considered to be general conditions that would have been routinely optimized by one having ordinary skill in the art in order to provide optimal particle removal, as is well-known in the art. MPEP 2144.05.
Regarding claim 13, Wright discloses a third annular physical filter media having an upstream face and a downstream face, wherein the upstream face of the third annular physical filter media is spaced from positioned interior the second annular physical filter media whereby the upstream face    of the third annular physical filter media and faces the downstream face of the second annular physical filter media (see figure 13B).  

Claims 7, 8, 14-16 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Wright USPN 6,003,196 in view of Lee USPA 2004/0163368 A1, or, in the alternative, as being unpatentable over Wright USPN 6,003,196, in view of Panni USPA 2017/0361261 A1, in further view of Lee USPA 2004/0163368 A1.
Wright, and Wright in view of Panni, is relied upon as above.
Regarding claims 7, 14 and 24, Wright does not explicitly disclose that each of the first and second annular physical filter media have an average pore size and the average pore size of the second annular physical filter media is smaller than the average pore size of the first annular physical filter media, or wherein the third annular physical filter media has an average pore size and the average pore size of the third annular physical filter media is smaller than the average pore size of the second annular physical filter media.  Lee discloses a vacuum system having first, second and third filter medias with progressively smaller pore sizes (see Lee figures: 221, 222, 223; paragraphs 16 and 39). It would have been obvious to one having ordinary skill in the art before the filing date of the claimed invention to modify Wright so that the average pore size of the second annular physical filter media is smaller than the average pore size of the first annular physical filter media and the average pore size of the third annular physical filter media is smaller than the average pore size of the second annular physical filter media, as disclosed by Lee, for the purpose of efficiently filtering out the various dust components (see Lee paragraphs 39 and 40). 
Regarding claims 8, 15 and 16, Wright discloses that the three filter layers comprise foam (column 6, lines 45-52). 

Response to Arguments
Applicant's arguments filed 10/23/2020 have been fully considered but they are not persuasive, and are moot in light of the new grounds of rejection.
Applicant argues that Wright does not disclose that the two ends of the gap are closed. However, figures 13A, 13C and 13D show that the bottom of the filter H is closed. It can be seen from figure 10, as well as figures 8 and 14, that air enters into the filter H through apertures 56 that are located on the side, not the bottom. Furthermore, figures 8 and 14 show that the air flows to the middle 
Applicant cites the plurality of apertures located in the lower half of housing section 50b and states that this means the lower end of annular passages 116 and 118 are open. However, figure 10 shows that the apertures are located on the side, not the bottom, of the housing. Furthermore, figures 8 and 14 demonstrates that the air enters in the filter through the side, not the bottom.  
In the alternative, Panni discloses closing the ends of such a gap between annular filters to force air to flow through both filters (see Panni figure 1: closed ends 96). Therefore, if Wright doesn’t imply closing the ends of the gaps to inhibit bypass, it nevertheless would have been obvious to close the ends of the gaps to inhibit bypass, as is well-known in the art and as taught by Panni. MPEP 2144.03 (A-E). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P JONES whose telephone number is (571)270-7383.  The examiner can normally be reached on 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571)272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 

/CHRISTOPHER P JONES/Primary Examiner, Art Unit 1776